Exhibit Approved by NPBC Board March 24, 2010 Effective Date April 1, 2010 MISSION Delight the Customer. Make Money Ethically. Enjoy Life. VISION will be the most highly regarded financial institution within the marets it serves. CORE VALUES We are passionate about our customers’ success. We are driven to excel. CORPORATE GOVERNANCE We do the right thing. Even GUIDELINES when it’s not easy. We believe in opportunity, not entitlement. NATIONAL PENN BANCSHARES, INC Creating…. an energized culture, empowered employees, and an enjoyable environment. THEMES Go Beyond the Expected. Building Relationships. Operational Excellence. Skilled and Motivated Employees. Risk Management. Expense Management Revenue Growth. CORE PURPOSE IMPROVE SHAREHOLDER VALUE. 22 NATIONAL PENN BANCSHARES BOARD GOVERNANCE GUIDELINES The National Penn Bancshares, Inc. (“NPBC”) Board of Directors (“Board”) adopted Board governance guidelines to cover a full range of areas, including review and approval of the following: mission, legal and ethical conduct, the CEO and other senior managers, strategic and business plans, oversight of activities, Board processes and performance, selecting directors, and setting the policy for directors' compensation.This is not intended to be a part of NPBC's Bylaws, but rather a statement of intention.This is a working document which will change from time to time as conditions warrant. 23 Governance Guidelines of National Penn Bancshares, Inc. Board of Directors The Board of NPBC has adopted these governance guidelines to assist in the oversight of corporate processes that best serve the interests of NPBC.These guidelines are intended to serve as a flexible framework within which the Board may conduct its business, not as a set of legally binding obligations.They should be interpreted in the context of all applicable laws and NPBC's articles of incorporation, bylaws, and other governing documents. Responsibilities of Directors The primary responsibility of the Board is to provide effective governance over the affairs of NPBC for the benefit of its shareholders.As part of this process, the Board selects NPBC's Chief Executive Officer, acts as a resource and as an advisor and counselor, and evaluates the Chief Executive Officer's performance. In fulfilling its duties and responsibilities, the Board delegates various responsibilities to the Nominating/Corporate Governance, Executive, Compensation, Audit, Directors Enterprise Risk Management, Finance/Investment, and Technology Committees. The Board’s responsibility is to provide oversight of the management of NPBC, which it does by monitoring the performance of the CEO and other senior officers.The Board members, however, do not manage the day-to-day operations of NPBC, which is the responsibility of the CEO and other senior officers. Conflicts of Interest A director's other relationships may occasionally give rise to a need for that director's material personal interest on a particular issue to be considered by the NPBC Board. Under NPBC’s Code of Conduct, the Board, after consultation with counsel (if necessary), determines on a case-by-case basis whether such a conflict of interest exists.The initial investigation of a potential conflict may be delegated by the Board to the Nominating/Corporate Governance Committee.The Board takes appropriate steps to identify such potential conflicts and to assure that all directors voting on an issue are disinterested with respect to that issue.It is the responsibility of each director to advise the Chairman of the Nominating/Corporate Governance Committee, and the Chairman or CEO, of any affiliation with public or privately held companies that may create a potential conflict of interest, potential embarrassment to NPBC, or possible inconsistency with NPBC policies or values.No independent director shall serve as an outside non-employee director of more than three other public companies without the prior approval of the Nominating/Corporate Governance Committee. Under
